DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 16 May 2022.  In view of this communication and the amendment concurrently filed: claims 1-10 were previously pending; claims 11-12 were added by the amendment; and thus, claims 1-12 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 16 May 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (page 6, lines 6-10 of the Remarks) alleges that the title has been amended and that the previous objection thereto should be withdrawn.  As the title has been amended as suggested in the non-final rejection, this argument is persuasive and said objection is withdrawn.
The Applicant’s second argument (page 6, line 11 to page 9, line 14 of the Remarks) alleges that Jung does not disclose the amended limitation of claim 1, specifying that the sensor be positioned “radially outwardly” of the magnet ring.  Since Jung discloses an axial alignment, rather than radial, of the two components, this argument is persuasive.  However, the newly applied reference, Aimuta, discloses an arrangement of the sensor relative to the magnet ring which is identical to that of the claimed invention. Therefore, it would have been obvious to modify Jung to have a radial alignment, as explained in the new grounds of rejection below.  
The Applicant’s third argument (page 9, line 15 to page 10, line 2 of the Remarks) alleges that, regarding claim 8, Debrailly does not disclose the rotation-prevention element being “defined by” the magnet ring carrier because “key 12” is a separate component.  However, the term “defines”, as recited in the claim, does not require that the element be an integral or monolithic component.  Therefore, this argument is unpersuasive because the alleged deficiency is not recited in the claim.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0035444 A1), hereinafter referred to as “Jung”, in view of Aimuta et al. (US 2009/0206827 A1), hereinafter referred to as “Aimuta”.
Regarding claim 1, Jung discloses a brushless electrical machine (fig. 1; ¶ 0004), comprising:
a housing [1] (fig. 1; ¶ 0006); 
a shaft [3] rotatably mounted in the housing [1] (fig. 1; ¶ 0007); 
at least one rotor [5] arranged on the shaft [3] (fig. 1; ¶ 0007-0008);
a stator [4] fixed to the housing [1] (fig. 1; ¶ 0007-0008); and

    PNG
    media_image1.png
    424
    639
    media_image1.png
    Greyscale

a rotor position detecting device [7-9] spaced apart from the at least one rotor [5] so as to operate without contacting the at least one rotor [5] (fig. 1; ¶ 0009), 
the rotor position detecting device [7-9] including a multipole magnet ring [70] arranged in a rotationally fixed manner on the shaft [3] (fig. 2; ¶ 0037-0039), and further including at least one magnetic field-sensitive sensor [9] radially associated with an outer periphery of the multipole magnet ring [70] (fig. 1; ¶ 0009; the sensor and magnet ring are aligned radially, allowing magnetic flux to pass between the two in the axial direction).
Jung does not disclose the at least one magnetic field-sensitive sensor [9] located radially outwardly of the multipole magnet ring [70].
Aimuta discloses a brushless electrical machine comprising a rotor position detecting device comprising at least one magnetic field-sensitive sensor [82a] and a multipole magnet ring [71c], wherein the at least one magnetic field-sensitive sensor [82a] is located radially outwardly of the multipole magnet ring [71c] (fig. 49; ¶ 0369-0370; the sensor is located directly radially outward from, and inclined relative to the magnet ring).
 
    PNG
    media_image2.png
    315
    585
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic field-sensitive sensor of Jung positioned radially outwardly from and inclined relative to the magnet ring as taught by Aimuta, in order to reduce the maximum angle error in the sensor output (fig. 34b-35; ¶ 0351 of Aimuta) thereby improving the accuracy of the rotation angle detection (¶ 0371 of Aimuta).
Regarding claim 3, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein Aimuta further discloses that the at least one magnetic field-sensitive sensor [82a] is oriented in such a way that a measuring direction for recording magnetic fields is oriented at an angle differing from a perpendicular direction in relation to a rotation axis of the multipole magnet ring [71c] (fig. 49; ¶ 0351, 0370; the sensor is inclined relative to the rotation axis).
Regarding claim 4, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein the multipole magnet ring [70] includes a plurality of magnet poles [76] distributed over the outer periphery of the multipole magnet ring [70] (fig. 2-3; ¶ 0038).
Regarding claim 5, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above, further comprising a magnet ring carrier [6/60] arranged on the shaft [3], wherein the magnet ring [70] is arranged on the magnet ring carrier [6/60] (fig. 1-4; ¶ 0033-0034).
Regarding claim 9, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein the brushless electrical machine is a brushless DC motor (¶ 0004).
Regarding claim 10, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 4, as stated above, wherein the magnet poles [76] are distributed uniformly over the outer periphery of the multipole magnet ring [70] (fig. 2-3; ¶ 0038; the divisions between adjacent poles appear substantially equally spaced around the circumference of the magnet ring).
Regarding claim 11, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein Aimuta further discloses that the at least one magnetic field-sensitive sensor [82a] is located directly radially outwardly of the multipole magnet ring [71c] such that the at least one magnetic field-sensitive sensor [82a] is axially level with the multipole magnet ring [71c] with respect to an axis of rotation of the shaft [71b] (fig. 49; ¶ 0351, 0370).
Regarding claim 12, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 3, as stated above, wherein Aimuta further discloses that the at least one magnetic field-sensitive sensor [82a] is oriented in such a way that a measuring direction for recording magnetic fields is oriented at an angle [χ] differing from a parallel direction in relation to the rotation axis of the multipole magnet ring [71c] (fig. 49; ¶ 0351, 0370; the sensor is inclined at angle χ, chi, relative to the rotation axis).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Aimuta as applied to claim 1 above, and further in view of Nakano et al. (US 2015/0333600 A1), hereinafter referred to as “Nakano”.
Regarding claim 2, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 1, as stated above.  Jung does not disclose that the at least one magnetic field-sensitive sensor [9] includes a TMR sensor (¶ 0009, 0038; Jung discloses the use of a Hall sensor instead of a TMR sensor).
Nakano discloses a brushless electrical machine comprising a rotor position detecting device [10/19] comprising a TMR sensor [19] to detect the magnetic field of a magnet ring [10] on the shaft [7] (fig. 1; ¶ 0040-0042, 0049).

    PNG
    media_image3.png
    485
    769
    media_image3.png
    Greyscale

One of ordinary skill in the art would have recognized that Hall sensors and TMR sensors are known equivalents for magnetic field-sensitive sensors, as evidenced by Nakano (¶ 0049).  Thus, it would have been obvious to one of ordinary skill in the art when the invention was made to substitute one known element, the TMR sensor of Nakano, for another known equivalent element, the Hall sensor of Jung, leading to the predictable result of measuring the rotor position based on the magnetic field of the magnet ring.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Aimuta as applied to claim 5 above, and further in view of Yamada et al. (US 2015/0222152 A1), hereinafter referred to as “Yamada”.
Regarding claim 6, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 5.  Jung does not disclose that the magnet ring carrier [6/60] includes a burst-protection member surrounding the multipole magnet ring [70] at the outer periphery of the multipole magnet ring [70].
Yamada discloses a brushless electrical machine comprising a multipole magnet ring [42] arranged on a magnet ring carrier [41] (fig. 1; ¶ 0043), wherein the magnet ring carrier [41] includes a burst-protection member [41c] surrounding the multipole magnet ring [42] at the outer periphery of the multipole magnet ring [42] (fig. 1; ¶ 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung having a cup-shaped burst-protection member as taught by Yamada, in order to support the outer periphery of the magnet ring thereby preventing the magnet ring from coming detached due to centrifugal force.

    PNG
    media_image4.png
    686
    476
    media_image4.png
    Greyscale

Regarding claim 7, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 5.  Jung does not disclose that the magnet ring carrier [6/60] is configured in a cup-like manner.
Yamada discloses a brushless electrical machine comprising a multipole magnet ring [42] arranged on a magnet ring carrier [41] (fig. 1; ¶ 0043), wherein the magnet ring carrier [41] is configured in a cup-like manner (fig. 1; ¶ 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung having a cup-shaped burst-protection member as taught by Yamada, in order to support the outer periphery of the magnet ring thereby preventing the magnet ring from coming detached due to centrifugal force.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Aimuta as applied to claim 5 above, and further in view of Debrailly (US 2011/0016960 A1), hereinafter referred to as “Debrailly”.
Regarding claim 8, Jung, in view of Aimuta, discloses the brushless electrical machine as claimed in claim 5, as stated above.  Jung does not disclose that the magnet ring carrier [6/60] defines at least one interlocking rotation-prevention element with the shaft [3].
Debrailly discloses an electrical machine comprising a rotor position detecting device comprising a multipole magnet ring [28] mounted on a magnet ring carrier [10] (fig. 1; ¶ 0043), wherein the magnet ring carrier [10] defines at least one interlocking rotation-prevention element [12] with the shaft [2] (fig. 1; ¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung keyed to the shaft as taught by Debrailly, in order to prevent relative circumferential movement between the carrier and the shaft, thereby improving the accuracy of the rotational position sensor.

    PNG
    media_image5.png
    594
    744
    media_image5.png
    Greyscale

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kato et al. (US 2014/0139079 A1) discloses a brushless electrical machine having a rotor position detection device with a magnet ring disposed in a cup-shaped magnet carrier, axially opposed to a position sensor.
Schatz et al. (US 2014/0077796 A1) discloses that tunnel magneto-resistance (TMR) sensors were known means of determining and measuring magnetic fields.
Migita et al. (US 2013/0026888 A1) discloses a brushless motor having a position detection device comprising a magnet ring on a carrier axially opposed to a magnetic sensor.
Nakajima et al. (US 2010/0301847 A1) discloses a brushless motor having a position detection device comprising a magnet ring on a carrier radially opposed to a magnetic sensor facing one another across inclined surfaces (fig. 7).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834